Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments 
Applicant's arguments filed 11/22/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 5 and 7 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to explicitly disclose, with respect to claim 1, “where the subject is irradiated with the light by a predetermined number of times, the processing unit receives the plurality of reception signals output from the plurality of transducer elements for each of the light irradiations by the predetermined number of times to generate characteristic distributions for the predetermined number of times and displays the compound distribution obtained by compounding the plurality of characteristic distributions for the predetermined number of times with each other as the distribution image” where the closest prior art is Oyama et al (US 2013/0123604 A1), Wada et al. (JP 2012-217554 A), Oikawa (US 2011/0208057 A1) and Fukutani (US 2011/0261056 A1).
Oyama et al. is directed towards a photoacoustic diagnostic apparatus having a light source, a probe which receives an acoustic wave generated when light is irradiated onto an object from a light source and which converts the acoustic wave into an electrical signal and a see abstract.
Wada et al., which is in the same field of endeavor, discloses a photoacoustic apparatus includes a light source capable of individually emitting light having a first wavelength at which absorption coefficients of oxyhemoglobin and deoxyhemoglobin are equal and light having a second wavelength different from the first wavelength. An acoustic detector that receives acoustic waves generated when the light having the first and second wavelengths is absorbed by an object, and converts the waves into electric signals; an absorption coefficient distribution generator that determines absorption coefficient distributions of an object interior by using the electric signals; a blood vessel position-determining unit that determines a blood vessel position from an absorption coefficient distribution corresponding to the first wavelength. An organism characteristics distribution generator that determines an organism characteristics distribution from the absorption coefficient distributions of the first and second wavelengths and a trimming unit that trims the organism characteristics distribution in accordance with the determined blood vessel position (see abstract). 
Oikawa, which is in the same field of endeavor, discloses a subject information processing apparatus having a first device array for transmitting/receiving an elastic wave; a first signal processor for generating a tomographic image from a signal received by the first device array; a second device array for receiving an elastic wave which is generated by irradiating light onto a subject; and a second signal processor for generating a three-dimensional image from a signal received by the second device array. The first device array transmits/receives the elastic wave diagonally with respect to a surface of the subject so that a region in the subject where the tomographic image is obtained and a region in the subject where the three-dimensional image is obtained overlap, see abstract. 
Fukutani, which is in the same field of endeavor, discloses a display data obtaining apparatus capable of, in photoacoustic tomography, reducing a fluctuation in sensitivity which depends on location for image reconstruction even in a limited measurement condition in which a photoacoustic wave generated in the entire subject cannot be obtained in a sufficient range. The display data obtaining apparatus includes: an acoustic wave detecting unit for detecting an acoustic wave generated from a subject irradiated with pulsed light to obtain a signal; a first data deriving unit for deriving first data exhibiting an optical characteristic distribution of the subject based on the obtained signal obtained by the acoustic wave detecting unit; a memory for storing spatial sensitivity distribution data specific to the display data obtaining apparatus; and a second data deriving unit for deriving second data exhibiting the optical characteristic distribution of the subject using the first data and the spatial sensitivity distribution data, see abstract.
However, all above mentioned prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 9 and 10, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486